Pizzuto, J.,
concurs in part and dissents in part and votes to reverse the order insofar as appealed from, deny the plaintiffs motion for partial summary judgment, and, upon searching the record, grant summary judgment to the appellants dismissing the plaintiffs causes of action under Labor Law §§ 240 and 202, in the following memorandum: For the following reasons, I would reverse the order appealed from and, upon searching the record, I would grant summary judgment to the appellants, dismissing the causes of action predicated on Labor Law §§ 202 and 240.
Labor Law § 202 provides, in pertinent part, that: “The owner, lessee, agent, manager or superintendent of any such public building and every contractor involved shall not require, *513permit, suffer or allow any window or exterior surface of such building to be cleaned unless such means are provided to enable such work to be done in a safe manner * * * A person engaged at cleaning windows or exterior surfaces of a public building shall use the safety devices provided for his protection. Every employer and contractor involved shall * * * require his employee, while engaged in cleaning any window or exterior surface of a public building, to use the equipment and safety devices required by this chapter and rules of the board of standards and appeals.”
As the Court of Appeals stated in Connors v Boorstein (4 NY2d 172), albeit in dicta: “The Legislature dealt with window cleaning as a separate matter by enacting section 202 of the Labor Law for the express purpose of providing for the ‘Protection of persons engaged at window cleaning” ” (Connors v Boorstein, supra, at 175, citing Pollard v Trivia Bldg. Corp., 291 NY 19). Since then, on two occasions, the Court of Appeals has declined to consider whether Labor Law § 202 preempts Labor Law § 240 (see, Terry v Young Men’s Hebrew Assn., 78 NY2d 978; Brown v Christopher St. Owners Corp., 87 NY2d 938).
In my view, it does. The more specific duties and obligations imposed by Labor Law § 202 upon the owner, lessee, agent, and manager of certain public buildings and every contractor involved to provide safe means for the cleaning of windows as may be required and approved by the Industrial Board of Appeals statutorily imposes and fixes the duties and obligations of these individuals, and we should not expand the duties imposed under Labor Law § 240 into the realm expressly governed and reserved by Labor Law § 202.
“If there are two provisions in the same act, of which one is special and particular, and clearly indicates the matter in controversy, whilst the other is general and would, if standing alone, include it also, and if reading the general provision side by side with the particular one, the inclusion of that matter in the former would produce a conflict between it and the special provision, it must be taken that the latter was designed as an exception to the general provision” (People ex rel. Knoblauch v Warden, 216 NY 154, 157). Stated another way, statutory construction requires that where a general statute is in apparent conflict with a specific statute dealing with the same subject matter, the specific statute creates an exception to the general (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 396; East End Trust Co. v Otten, 255 NY 283; Board of Coop. Educ. Servs. v Goldin, 38 AD2d 267; St. Germain v St. Germain, 25 AD2d 568). Labor Law § 202 deals specifically with the circum*514stances of window cleaning while Labor Law § 240 covers the more general circumstances of risks due to elevation.
Here, a conflict exists between Labor Law §§ 202 and 240 in that Labor Law § 202 and the regulations implementing it, specifically dealing with window cleaning as opposed to the more general provisions of Labor Law § 240, place upon the owner the duty to install window anchors “or other fixed devices” (12 NYCRR 21.3 [b] [1]) and places upon the employer the duty to provide “the portable equipment”, e.g., safety belts (12 NYCRR 21.3 [b] [2]). The employer is also expressly charged under Labor Law § 202 with the inspection of “[sjafety belts * * * at least once each month * * * and he shall not suffer or permit the use of such equipment while it is unsafe in any respect”' (12 NYCRR 21.3 [g]). Thus, while the facts of this case fall squarely within the specific provisions of Labor Law § 202 dealing with window cleaning, the more general provisions of Labor Law § 240 are now being expanded to hold the owner/ lessee liable for the violation of a duty expressly placed upon the employer under Labor Law § 202. In short, by applying Labor Law § 240 the owner/lessee is now responsible for the inspection of the safety belt used by window cleaners, and the provisions and regulations of Labor Law § 202 are rendered meaningless.
The majority asserts that the application of the above rule of statutory construction here would “subvert the principal purpose of both the general and specific statute” (supra, at 510). I respectfully disagree. In the case of window cleaners injured while working on buildings more than six stories high, the worker is provided the protection of Labor Law § 202. In cases of other injuries occurring in a more general construction context, Labor Law § 240 would apply. Nothing is subverted. That liability in this case would be imposed on the employer and not the owner/lessee is simply a product of the plain reading of the regulations implemented under Labor Law § 202, tidiich places the responsibility for supplying and inspecting the safety belt squarely on the employer, as this Court has previously expressly held (see, Rich v County of Dutchess, 20 AD2d 504, affd 16 NY2d 683). Thus, while there is no subversion of either Labor Law § 202 or § 240 by applying proper statutory construction, there is a clear conflict by allowing Labor Law § 240 to be applied to cases of window cleaning covered by Labor Law § 202. To the extent that the majority dislikes the results and would prefer to hold both the employer and owner/lessee liable in such cases of window cleaning injuries, I would suggest that the remedy lies with the Legislature, not the courts.
*515That Labor Law § 202 exempts buildings of six stories or less . also does not eviscerate the protections afforded to workers. Where the building is six stories or less, Labor Law § 202 would not apply, and so, no conflict would exist in applying Labor Law § 240 (see, e.g., Retamal v Miriam Osborne Mem. Home Assn., 256 AD2d 506 [decided herewith]; Ramos v Marksue Realty Corp., 586 F Supp 488). The majority’s statement, that if Labor Law § 202 is held to preempt Labor Law § 240, a window cleaner working on a building exempted from the provisions of Labor Law § 202 “would be provided neither the protection of Labor Law § 202 nor § 240”, and so, “would be afforded no protection at all”, is incorrect (supra, at 512). As stated, where the building is exempted from the provisions of Labor Law § 202, Labor Law § 240 may be applied. Further, even if a worker did not come under the strict liability protections of Labor Law §§ 202 or 240, this would simply mean that the worker was relegated to bringing an action based on ordinary negligence, or, at the very least, afforded the protection of the Workers’ Compensation Law. There is nothing “inconsistent and irrational” about this, as the majority contends. Nor is it “inconsistent and irrational” that a window cleaner of a building of six stories or less might in fact receive the protections of Labor Law § 240 (see, Retamal v Miriam Osborne Mem. Home Assn., supra; Ramos v Marksue Realty Corp., supra) but not of Labor Law § 202. The motivation of the majority to expand the protections afforded to injured workers may indeed be a noble one. It is, however, in my view, inconsistent and irrational to render meaningless all of the very specific provisions of Labor Law § 202 and the regulations implementing it by ignoring the specific provisions regarding the division of responsibilities between the owner/lessee and employer, and instead applying Labor Law § 240 so as to render the owner responsible for the very duties expressly placed on the employer by Labor Law § 202 and the regulations promulgated thereunder.
As the majority is aware, Labor Law § 240 (1) unequivocally excludes owners of one and two family dwellings from strict liability to workers injured while working on such dwellings when the owners do not direct or control the work. Surely the majority would not argue that such workers are left with “no protection at all”, or that Labor Law § 240 must apply to such workers simply because Labor Law § 202 does not and they would otherwise be left with “no protection at all”. Nor would the majority contend that the failure of the Legislature to cover workers of one and two family dwellings under Labor Law § 240 was “inconsistent and irrational”. It is difficult, therefore, to understand why it follows here that Labor Law § 240 must *516apply to all window cleaning situations. If proper statutory construction leads to the conclusion that the Legislature intended that a worker injured while cleaning windows in a building of six stories or more should be afforded only the protections of Labor Law § 202, then that is the law which the courts must enforce.
The majority also makes much of the fact that nowhere in the legislative materials accompanying the enactments of, and amendments to, Labor Law §§ 202 and 240 “is there any indication that section 202 was intended to provide the exclusive remedy to injured window cleaners”. (Supra, at 511.) However, this statement ignores the fact that Labor Law § 202 expressly states: “Notwithstanding any other law or regulation, local or general, the provisions of this section and the rules issued thereunder shall be applicable exclusively throughout the state” (emphasis added). This language evidences an intent on the part of the Legislature that Labor Law § 202 should be exclusive with regard to its subject matter, i.e., “window cleaning and cleaning of exterior surfaces of buildings”, and should preempt the more general provisions of other statutes, such as Labor Law § 240. It is also noteworthy that Labor Law § 240 is contained in article 10 of the Labor Law, dealing with “Building construction, demolition, and repair work”, while Labor Law § 202, dealing specifically with window cleaning, is contained separately in article 7. Thus, it is evident that the Legislature meant to deal with window cleaning as a separate and distinct subject from that which is dealt with in Labor Law article 10.
The exclusive and preemptory nature of Labor Law § 202 is further evidenced by the all-inclusive nature of the regulations promulgated under this section. For example, 12 NYCRR 21.4 authorizes five means and methods for window cleaning: (a) working from safe surfaces; (b) working from window sills or ledges; (c) working from ladders; (d) working from boatswain’s chairs; and (e) working from scaffolds. 12 NYCRR 21.5 through 21.9 lay out, in exhaustive detail, how each of the above means and methods must be carried out and the safety equipment necessary. For example, 12 NYCRR 21.6, dealing with working from window sills or ledges, provides, in part:
“(a) Use of method.
“(1) A cleaner shall not be suffered or permitted to clean a window from the outside by this method except a window which is so constructed, equipped and maintained as to be safe for cleaning by anchors and safety belts (herein called a safe window) and certain other windows below described.
*517“(2) A safe window is one which complies with all of the following requirements:
“(i) It shall not be horizontally pivoted.
“(ii) If it is vertically pivoted or hinged it shall afford an unobstructed passage space to the exterior sill at least 16 inches wide and 40 inches high, and it shall be so constructed that when it is open it does not interfere with the attachment of the safety belt terminals to the anchors.
“(in) If it is double-hung or counterbalanced it shall afford an unobstructed passage space to the exterior sill not léss than 21 inches wide and 30 inches high from the sill.
“(iv) It shall afford a safe way of approach from an interior floor level to the passage space.
“(v) It shall have an unobstructed sill or ledge providing a footing at least four inches wide for the full width of the window frame.
“(vi) It shall have its movable parts readily operable and in good condition.
“(vii) It shall be structurally adapted to an authorized installation of anchors” (12 NYCRR 21.6). 12 NYCRR 21.6 (b) describes other “special windows”. The remaining subdivisions of 12 NYCRR 21.6 exhaustively describe, among other things, the necessity for safety belts and anchors and how they are to be used. 12 NYCRR 21.10 dictates the minutiae of acceptable methods for the installation of anchors, and 12 NYCRR 21.11 mandates in great detail the specifications for safety belts. 12 NYCRR 21.12 describes the tests necessary for safety belts, and 12 NYCRR 21.13 dictates the exact specifications for anchors and anchor fastenings.
In short, the regulations set forth in minute detail which party is responsible for supplying, installing, or inspecting which safety devices and the exact specifications for the equipment and its installation. Such exhaustively-detailed regulations regarding window cleaning, and the statute’s language that it shall be “applicable exclusively throughout the state”, strongly suggests a legislative intent that Labor Law § 202 preempt the field of regulation with regard to window cleaning. However, the application of the general provisions of Labor Law § 240 to the present case would render these exhaustive regulations meaningless, particularly the provisions of 12 NYCRR 21.3.
Thus, the plaintiffs cause of action against the appellants predicated on Labor Law § 240 should be dismissed.
Turning to the plaintiffs claim under Labor Law § 202, the *518plaintiff sought partial summary judgment on her Labor Law § 202 cause of action as an alternative to partial summary judgment under Labor Law § 240. The issue of entitlement to summary judgment under Labor Law § 202 was, therefore, squarely before the Supreme Court. Thus, this Court may search the record and grant summary judgment to the appellants on this cause of action (see, CPLR 3212 [b]; cf., Dunham v Hilco Constr. Co., 89 NY2d 425), the appellants’ entitlement to summary judgment on this cause of action is clearly mandated under the authority of Rich v County of Dutchess (supra).
The plaintiff’s Labor Law § 202 cause of action should also be dismissed because, as owner or lessee of the premises, the appellants were not responsible for providing the safety belt, but satisfied their responsibility by, among other things, providing the anchors fixed to the building, to which the window cleaner attached his belt (see, 12 NYCRR 21.3 [b]; Rich v County of Dutchess, supra).
In Rich v County of Dutchess (supra), the plaintiff’s decedent, a window cleaner employed by an independent contractor, fell from a fourth-floor window of the defendant’s building when the safety belt he wore broke. We held that “[a]n owner who properly installs and maintains anchors or other safety devices for cleaning windows, fulfills his statutory obligation” (Rich v County of Dutchess, supra, at 506), and we further held that an owner is under no duty to examine the equipment of an independent contractor, and therefore may not be held responsible for defects in the independent contractor’s equipment of which defects the owner has no actual notice. We noted that the then-existing regulations provided for the window cleaner’s employer to examine the safety belt at least once each month and that the employer should not suffer or permit the use of such equipment while it is unsafe in any respect (Rich v County of Dutchess, supra, at 506). These are precisely the facts and applicable regulations here.
There is no dispute that the owner provided anchors and that the subcontractor provided the safety harness. Williamson affixed his safety harness to the anchors outside the windows, and the canvas harness apparently broke, causing him to fall to the ground. The owner has fully complied with the requirements of Labor Law § 202 and the rules and regulations promulgated thereunder, and should not be liable.
However, we may not search the record and grant summary judgment to the appellants dismissing the plaintiff’s cause of action under Labor Law § 200 (see, Dunham v Hilco Constr. Co., supra).